Citation Nr: 1719963	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-47 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome.

2.  Entitlement to service connection for a menstrual disorder.

3.  Entitlement to service connection for a right arm disability, to include arthritis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the right upper extremity.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

6.  Entitlement to nonservice-connected pension benefits.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to October 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claims of service connection for a bilateral eye disability and arthritis of the right upper extremity (to include carpal tunnel syndrome), and denied service connection for a menstrual disorder; a February 2010 decisional letter also denied the Veteran's claim for nonservice-connected pension benefits.  In March 2017, a Central Office hearing was held before the undersigned; a transcript is in the record. 

The January 2010 rating decision considered the Veteran's claim of service connection for carpal tunnel syndrome to be the same as her previously filed claim of service connection for arthritis of the right upper extremity.  However, because carpal tunnel syndrome is a different disability than arthritis, the Board finds that her claim for carpal tunnel is a new claim for service connection, and not a claim to reopen.  That issue has been characterized as reflected on the title page.
The Board notes that additional evidence was submitted after the August 2016 supplemental statement of the case (SSOC), including VA treatment records and the Veteran's service personnel records (SPRs).  There is no waiver for any of these records; however, this evidence is not relevant to the issues before Board.  Regardless, as the Board's decision reopens the claim of service connection for arthritis of the right upper extremity, and remands the remaining issues for further development, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2016).  Moreover, the AOJ will have the opportunity to consider this evidence on remand. 

The issues of service connection for a menstrual disorder and arthritis of the right upper extremity, on de novo review, and the claim to reopen the claim of service connection for a bilateral eye disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is necessary.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's current right wrist carpal tunnel syndrome was first manifested during active service.

2.  An unappealed August 2002 rating decision denied the Veteran service connection for arthritis of the right upper extremity based essentially on finding that the Veteran was not shown to have arthritis of the right upper extremity.  

3.  Evidence received since the August 2002 rating decision tends to show that the Veteran currently has arthritis of the right upper extremity and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for arthritis of the right upper extremity; and raises a reasonable possibility of substantiating such claim.



CONCLUSIONS OF LAW

1.  Service connection for right wrist carpal tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

2.  New and material evidence has been received, and the claim of service connection for arthritis of the right upper extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefits sought by reopening the claim of service connection for arthritis of the right upper extremity based on receipt of new and material evidence and grants service connection for right wrist carpal tunnel syndrome, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An August 2002 rating decision denied the Veteran's original claim of service connection for arthritis of the right upper extremity based on a finding that she was not shown to have such disability.  She did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2002 rating decision included the Veteran's service treatment records (STRs).   As this claim was previously denied based on a finding that she was not shown to have arthritis of the right upper extremity, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of arthritis of the right upper extremity and an indication that such may be related to service).  

Evidence received since the August 2002 rating decision includes the Veteran's statements and additional statements from friends and family in support her claim, and private, VA, and Naval Medical Center treatment records documenting osteoarthritis of the right wrist, hand, and shoulder.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for arthritis of the right upper extremity must be reopened.   Shade, 24 Vet. App. at 110.


Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). Carpal tunnel syndrome is deemed an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part IV.ii.2.B.2.b.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R.              § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A.     § 1101. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that her right wrist disability is a result of her active service, to include the typing duties she had during service.  Specifically, she has reported and testified on numerous occasions that she had right wrist pain in service and since.  Her STRs are silent for complaints of, or treatment for, right wrist pain.

A July 2008 private treatment record notes her complaint of swelling of the hands and pain/tingling of the second through fifth digits since 1997.  Carpal tunnel syndrome was diagnosed.

The Board notes that while there is no competent medical opinion linking the Veteran's current diagnosis of right wrist carpal tunnel syndrome to her reported right wrist pain during active service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Veteran is competent to identify wrist pain and report that her symptoms started in service and continued since that time.  While she is not competent to establish a diagnosis of carpal tunnel syndrome, as that requires appropriate medical testing, her statements of continuity of symptoms are sufficient to establish a link between her current diagnosis of right wrist carpal tunnel syndrome and her right wrist pain during active service.  Moreover, her symptoms are reportedly the same during active service as they were at the time of her diagnosis of carpal tunnel syndrome.  Carpal tunnel syndrome, an organic disease of the nervous system, is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptomatology of right wrist pain, later diagnosed as carpal tunnel syndrome.

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that right wrist carpal tunnel syndrome was incurred in service.   Therefore, entitlement to service connection for right wrist carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right wrist carpal tunnel syndrome is granted.

The appeal seeking to reopen a claim of service connection for arthritis of the right upper extremity is granted.


REMAND

While the Board sincerely regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her remaining claims.  

The VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that the VA make reasonable efforts to obtain records alleged to be pertinent from private medical care providers.  In the Veteran's May 2009 claim to reopen, she reported receiving eye treatment from Dr. Weils.  The record does not contain such records (or any indication that they were sought by the RO).  

The Board further notes that several treatment records from the Naval Medical Center note that the Veteran's application for Social Security Administration (SSA) disability benefits was approved.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Menstrual Disorder

The Veteran's postservice treatment records include diagnoses of dysfunctional uterine bleeding and menorrhagia.  According to her treatment records, she complains of irregular length and cycle of menstrual periods and heavy menstrual periods.  She claims that these are a result of a Norplant device that was implanted, and later removed, during service.  To date, a VA examination has not been conducted.  As the evidence shows that the Veteran has a current menstrual disorder which may be related to service, the Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met. McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Arthritis of the Right Upper Extremity

As an initial matter, the Board notes that the Veteran's initial claim for service connection for arthritis of the right upper extremity has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to be inclusive of other right arm disabilities, to include arthritis and neuropathy.

The Veteran claims that her right arm disability is related to her service.  A March 1996 STR notes her complaints of right arm pain for 18 months.  She complained of pain mostly in her upper arm, in the deltoid region.  Muscle pain, etiology unknown, was diagnosed.  

During an April 2017 VA fibromyalgia examination, the Veteran reported hand and shoulder problems since 1998/1989.  She complained of arm and shoulder pain for more than 20 years.  A May 2017 rating decision granted service connection for fibromyalgia.

To date, an examination has not been conducted to determine whether the Veteran's right arm disability is due to service or is caused or aggravated by her service-connected fibromyalgia.  The Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met.  McLendon, 20 Vet. App. at 27.

Nonservice-Connected Pension

The Veteran initially claimed entitlement to nonservice-connected pension in May 2009 on the basis of several disabilities: right carpal tunnel syndrome; arthritis of the right upper extremity; hypertension; and a menstrual disorder.  A May 2009 rating decision granted service connection for hypertension.  Additionally, and as discussed above, the Board has granted service connection for right wrist carpal tunnel syndrome.   To the extent that these were disabilities for which the Veteran claimed entitlement to a nonservice-connected pension, these disabilities are now service-connected.  However, as nonservice-connected pension benefits include a consideration of all of the Veteran's disabilities, both service-connected and nonservice-connected, consideration of the Veteran's nonservice-connected disabilities is necessary prior to adjudicating a nonservice-connected pension claim.

The Board would also emphasize, however, that where a Veteran is entitled to both compensation and pension, only the greater benefit will be awarded, unless the Veteran specifically elects the lesser benefit.  See 38 C.F.R. § 3.151(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment she received for the remaining disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from Dr. Weils.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for the remaining disabilities from all VAMCs).

3.  The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

4.  Thereafter, the AOJ should arrange for a gynecological examination of the Veteran to determine the nature and likely cause of her menstrual disorder.  The entire record must be reviewed by the examiner.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify the Veteran's menstrual disorders by diagnosis, to include dysfunctional uterine bleeding and menorrhagia.  

(b) Regarding each diagnosed menstrual disorder, is it at least as likely as not (a 50 percent or greater probability), that such was incurred in service, to include as due to the insertion of a Norplant implant or as due to a cryosurgery during service?  If not, please identify the cause considered more likely.   

The examiner should consider and address as necessary the Veteran's statements and testimony that she did not have a menstrual disorder prior to the Norplant implant and that she continued to have heavy and irregular menstrual periods since that time and following the implant removal.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested). 

5.  Following the completion of instructions 1 through 3, the AOJ should then arrange for an examination of the Veteran to determine the nature and likely cause of her right arm disability.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by the Veteran's right arm disabilities by diagnosis, to include arthritis and neuropathy.  

(b) Regarding each diagnosed right arm disability, is it at least as likely as not (a 50 percent or greater probability), that such was incurred in service?  If not, please identify the cause considered more likely.   

(c)  If not, is it at least as likely as not (a 50% or greater probability) that the Veteran's right arm disability was either caused or aggravated (the opinion must encompass the concept of aggravation) by her service-connected fibromyalgia? (Aggravation means the disability increased in severity beyond its natural progression.  If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.)

The examiner should consider and discuss the March 1996 STR noting the Veteran's complaint of right arm pain and the diagnosis of muscle pain, etiology unknown, and the Veteran's statement that she had right arm complaints in service and since.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested). 

6.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


